Deny and Opinion Filed May 22, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00660-CV

 IN RE ALTESSE HEALTHCARE SOLUTIONS, INC. AND SHAWNA BOUDREAUX,
                             Relators

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-04978-2014

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Fillmore and Evans
                                   Opinion by Justice Evans
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate or rescind its December 17, 2015 temporary restraining order and its April 13,

2015 Order Granting Contempt and Sanctions. Ordinarily, to obtain mandamus relief, a relator

must show both that the trial court has clearly abused its discretion and that the relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).   Review of the mandamus record reveals the trial court rendered final

judgment in this case on April 27, 2015. Accordingly relators have an adequate remedy by

appeal. We deny the petition.



150600F.P05                                       /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE